UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 23, 2012 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 33-00215 81-0305822 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) P.O. Box 643 Thompson Falls, Montana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (406) 827-3523 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On April 22 through April 24, 2012, United States Antimony, Mexico S.A. de C.V will host a field trip to the Los Juarez mineral property in Queretaro and the Puerto Blanco mill site in Guanajuato.The schedule is as follows; arrive on April 22, 2012 in Queretaro, Mexico, there will be a no host dinner at the Plaza de Armas at 7:00 pm, April 23 field trip to the Los Juarez property, April 24 field trip to the Puerto Blanco mill at San Luis de la Paz in Guanajuato.It is recommended to bring hiking footwear and a light jacket and casual attire.All shareholders are cordially invited to attend.For further information please call Alicia Hill at 406-827-3524. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED STATES ANTIMONY CORPORATION Date: March 23, 2012 By: /s/John C. Lawrence John C. Lawrence President, Director and Principal Executive Officer 2
